Citation Nr: 0408681	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  93-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The veteran served on active duty from February 1979 to 
August 1986.

This appeal has been before the Board of Veterans' Appeals 
(Board) twice previously.  In September 1995 the issue of 
entitlement to service connection for bilateral hearing loss 
was remanded for additional development.  In June 1998, the 
Board denied service connection for left ear hearing loss and 
remanded the issue of entitlement to service connection for 
right ear hearing loss for further evidentiary development.  
Such development has been accomplished and the appeal is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss pre-existed her 
period of service.

2.  Right ear hearing loss did not undergo a permanent 
increase in severity during service.


CONCLUSION OF LAW

The veteran's right ear hearing loss was not incurred in or 
aggravated by active  service.  38 U.S.C.A. §§ 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities vs. her responsibilities in the development 
of her claim for service connection in a February 2001 
letter.  She was notified of the substance of regulations 
implementing the VCAA in an April 2003 supplemental statement 
of the case.

The veteran has been adequately informed as to the type of 
evidence that would help substantiate her claim.  The 
February 2001 letter and the April 2003 supplemental 
statement of the case informed the veteran of the type of 
evidence necessary to substantiate her claim for service 
connection, and informed her that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  
Additionally, the two Board remands provided complete 
explanations as to the evidence which was missing and the 
elements of the claim which remained to be substantiated.

In this case, the initial RO decision was rendered in July 
1992, well prior to November 9, 2000, the date the VCAA was 
enacted.  Because the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  Because the RO re-adjudicated the appellant's 
claim in the April 2003 supplemental statement of the case, 
more than two years after providing her notice of the 
provisions of the VCAA, the Board holds that the subsequent 
readjudication is as close to a cure as reasonably possible 
given the timeline involved.  

Although the above-referenced documents did not specifically 
contain the "fourth element," the February 2001 letter did 
ask the veteran to tell VA about any other records that might 
exist to support her claim, and the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to her claim for service connection.

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, to decide the appeal at this 
point is not prejudicial to the veteran.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the Board notes that treatment 
records identified by the veteran have been obtained in 
support of her claim.  The veteran has been provided with 
multiple VA examinations pertaining to her right ear hearing 
loss, and a VA medical opinion has also been obtained.

The veteran's representative has submitted additional 
argument, but has not identified any additional evidence to 
be obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The Board finds that VA has satisfied its duty to notify and 
to assist the veteran with her claim for service connection 
for right ear hearing loss.  Under the circumstances of this 
case, yet another remand of this claim, which is 12 years old 
and has already been remanded twice, would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
disorders noted at that time.  This presumption of soundness 
on entrance into service may be rebutted by clear and 
unmistakable evidence to the contrary.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence pertaining to the manifestations of the 
disabiity prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder is not presumed to have 
been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
200, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence shows that the veteran had active duty in the 
Air Force from February 1979 to August 1986.  In regard to 
right ear hearing loss, the veteran's October 1978 service 
enlistment examination included an audiological evaluation 
which showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
35
15
15







Service medical records show the veteran was seen in July 
1979 for complaints of right ear pressure.  The assessment 
was Eustachian tube congestion.  On follow-up examination, 
the assessments were Eustachian tube dysfunction, rule out 
right ear hearing loss.  On follow-up examination, the 
assessment was right ear hearing loss.  On ear, nose and 
throat examination later that month, the veteran reported a 
several year history of right ear hearing loss.  The examiner 
performed an audiologic examination.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear.  The impression was possible otosclerosis of the 
right ear.  

The service medical records include several audiograms that 
are not dated and not interpreted.  The veteran was released 
from active duty in August 1986.

On a post-service VA audiological evaluation in May 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
15
10
20







Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The diagnosis was moderate low 
frequency right ear conductive hearing loss.  During 
examination, the veteran stated she was noted to have hearing 
loss during service but there was no change in her hearing 
acuity during service.  Based on a physical examination and 
the audiometric test results, the physician stated that the 
veteran had an air-bone gap of the right ear and most likely 
suffered from otosclerosis not related to her military 
service.  

The veteran underwent a VA audiometric examination in March 
1996.  She reported minimal noise exposure during active 
service.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
10
10
15







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner stated the veteran 
had mild mixed hearing loss in the right ear.  During a 
separate examination, the physician reviewed the May 1992 
audiometric findings and the current findings.  The 
assessment was continual hearing loss in the right ear as 
well as a slight conductive loss compared to that in the 
left.  The physician stated that "[i]t did not appear that 
this is service related due to the fact that she said she has 
had a hearing loss on this right side for quite sometime."  
The physician recommended an MRI to rule out a possible 
acoustic neuroma, but stated this would not be service-
related.  An MRI of the brain was performed in May 1996 and 
was interpreted as essentially unremarkable, without evidence 
of a cerebellopontine angle mass. 

The veteran underwent a VA audiometric examination in 
February 1997.  She reported working in hospitals close to 
the flight line during service but that she had worn hearing 
protection.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
15
15
15







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner stated the veteran 
had mild conductive hearing loss in the right ear.  During a 
separate examination, the physician reviewed the audiometric 
findings.  The assessment was mixed hearing loss in the right 
ear.  

In February 1999, May 1999, and February 2000, the veteran 
had VA examinations, which included otoscopy and audiometric 
testing.  

The February 1999 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
15
15
20







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The May 1999 VA audiological evaluation showed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
15
20
20







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The February 2000 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
20
20
20







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

In October 2000, the veteran's claims file, including all the 
records summarized above, was forwarded to a VA physician for 
review.  The physician summarized the veteran's medical 
history and recent findings, and presented the following 
opinion for the file:

With respect to the patient's asymmetric 
hearing loss, audiogram performed in 
1978, at the entrance examination, 
revealed asymmetric right-sided hearing 
loss.  This hearing loss is stable and an 
audiogram performed in 1999, well after 
the patient's discharge from the 
military, reveals no significant 
progression of the hearing loss.  The 
patient has previously been evaluated 
with an MRI and retrocochlear pathology 
has been excluded.  This patient's 
hearing loss is probably congenital in 
nature, perhaps due to otosclerosis.  The 
patient's time in the military did not 
significantly affect the patient's 
hearing loss.  Since the hearing loss was 
present upon the patient's admission to 
military, the hearing loss is not due to 
exposure to noise that the patient 
experienced in the military.  

The evidence in its entirety shows that right ear hearing 
loss was noted on the service enlistment examination and it 
pre-existed service.  Thus service connection would only be 
appropriate if the preservice condition was aggravated by 
service.  A comparison of the serial audiology examinations, 
from the time of enlistment examination until years after 
service, indicates no deterioration of right ear hearing loss 
on account of military service.  A VA examiner essentially 
opined that the veteran's preservice right ear hearing loss 
was not aggravated by service.  There is no competent medical 
evidence to the contrary.

The weight of the credible evidence demonstrates that 
preservice right ear hearing loss was not permanently 
worsened by service.  Right ear hearing loss was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection for 
right ear hearing loss, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.




	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



